As filed with the Securities and Exchange Commission on September 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Semi-Annual Report June 30, 2011 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 5 Needham Aggressive Growth Fund 6 Needham Small Cap Growth Fund 7 Disclosure of Fund Expenses 8 Schedule of Investments Needham Growth Fund 9 Needham Aggressive Growth Fund 12 Needham Small Cap Growth Fund 15 Schedule of Securities Sold Short Needham Growth Fund 11 Needham Aggressive Growth Fund 14 Needham Small Cap Growth Fund 17 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights Needham Growth Fund 21 Needham Aggressive Growth Fund 22 Needham Small Cap Growth Fund 23 Notes to Financial Statements 24 Supplementary Information 29 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ● Are NOT FDIC insured ● Have no bank guarantee ● May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Semi-Annual Report 2011 August 30, 2011 Dear Shareholders, Friends of Needham and Prospective Shareholders, We are reporting our semi-annual results for the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund. Needham Funds Overview Like 2010, the first half of 2011 was a tale of two markets. The year began with the funds performing roughly in-line with the S&P 500, which was up 5.4%. However, the second quarter and most of the first two months of the third quarter have been a major disappointment for the market and our funds. In July and August, the S&P 500 is down 9.4%, the Russell 2000 Index is down 13.6% and our funds are down 17.6-19.5%. Our small and mid-cap technology stocks have been hit disproportionately. In early August the market was quite oversold. The bounce over the last three weeks has corrected that some of the short-term oversold position. Our portfolios remain very attractively valued. Fourteen of our top twenty positions in each of the funds are valued between 1.1x-1.6x enterprise value to revenues. As long-term investors with confidence in our companies, we are loath to make short-term dramatic changes to the portfolios. We continue to make changes around the edges and invest for long-term gains. This strategy has served us quite well over the years. Market Commentary The equity markets have been hit very hard since mid-July. Sovereign debt is the big issue. The European debt crisis has moved beyond Greece. The Greek rescue package is facing challenges as Finland has asked for collateral to match their contribution. Germany faces a September 7 ruling on the constitutionality of its participation in European Union bailouts. The bailouts are unpopular in Germany. Concerns over European bank liquidity, due to their exposure to European sovereign debt, have spread to France. We do not see an easy long-term solution, although the most likely short-term outcome is the status quo. Next we turn to the United States. On August 5, Standard & Poor’s downgraded the U.S. debt to AA+. While the catalyst for the downgrade was the unseemly process around the recent increase in the debt ceiling, the underlying problem is that the United States has been on an unsustainable path for years. While we resent that S&P chose to downgrade while the markets were this vulnerable, as Reinhart and Rogoff wrote in their book, This Time Is Different, countries run into serious trouble when the debt to GDP ratio reaches 80-90%—and we are there. We see a ray of hope in the congressional super committee established to reduce the growth of the budget deficit. As the Wall Street Journal wrote just this morning, this committee may just have the political backing to achieve its objective. The economic news continues to look weak. GDP growth was revised to 0.4% in 1Q11 and 1.0% in 2Q11. Based on the continuing deterioration of the guidance for the companies we follow, we suspect that GDP could be at a negative run-rate. While the July labor report showed unemployment at a stable 9.1% (better than had been expected), the underlying factors—labor force participation, under-employment and long-term unemployment—were terrible. Unfortunately, the market seems to turn on little more than a daily evaluation of the prospects for continued liquidity from the Federal Reserve. The Federal Reserve’s QE2 program of providing liquidity to the markets by buying Treasury bonds ended June 30. We, like many others, had thought the end of this program was discounted by the markets. We have been long-time believers that the Federal Reserve and its international counterparts will stay accommodative and bring another liquidity program to the markets. Last year, QE2 brought a strong stock market and a pickup in 4Q10 GDP. At its August 9 meeting, the Federal Reserve announced that it would stay accommodative for two years. This focus on liquidity and other macro issues has led to a very high correlation of the performance of stocks. On August 22, Bloomberg.com wrote that ‘‘the average correlation between the 500 companies and the index was 0.8268 yesterday, using 60 days of data according to MF Global.’’ Jim Bianco noted that the correlation of large cap stocks was near its September 2009 peak. This correlation has made our job of selecting stocks very difficult. We remain confident this correlation will end. 1 Needham Funds These are difficult times and there are no easy answers. However, valuations are attractive. Even in uncertain times, we believe the best approach is to invest in companies with strong balance sheets and venerable management teams. We have a portfolio of companies with strong growth opportunities. Needham Funds One of the highlights during the first half was that our companies continue to be attractive acquisition targets. On April 19, EMS Technologies (ELMG) announced that it hired an investment banker to explore a sale (the stock was at $24.00 per share). On June 13, EMS announced that it had reached an agreement to be acquired by Honeywell International (HON) for $33.00 per share. EMS was the largest gainer for all three of the funds. On May 26, Sky-works Solutions (SWKS) announced the intent to acquire Advanced Analogic Technologies (AATI) for $6.13 per share, which represented a 60% premium. Advanced Analogic had been a small holding of the Needham Aggressive Growth Fund. On April 27, Toshiba Medical Systems announced an agreement to buy Vital Images for $18.75 per share, representing a 32% premium. Vital Images supplies image analysis solutions for healthcare professionals and Toshiba is a major partner. Vital Images had been a small holding for both the Small Cap Growth Fund and Aggressive Growth Fund. During the first quarter, TomoTherapy (TOMO) announced an agreement to be acquired by Accuray (ARAY) for approximately a 20% premium. Both Iron Mountain (IRM) and Immersion (IMMR) accepted activists onto their boards. Finally, Seagate (STX) announced that it would not pursue a sale of the company but rather a restructuring of its operations and balance sheet. We believe there will be additional acquisitions of our portfolio companies throughout the year. Needham Growth Fund The Needham Growth Fund was up 3.9% in the first half, however it is down 13.6% year-to-date (as of August 29). The largest ten holdings at the beginning of the year remained significant holdings at the end of June. The only new addition to the top ten was Akamai (AKAM). The fund’s largest contributor was EMS Technologies. The acquisition by Honeywell closed in August. Life science diagnostics continues to be a strong area, and a number of our companies, including Thermo Fisher Scientific (TMO), Becton, Dickinson (BDX) and Covidien (COV), are benefitting. Other leading contributors included IPG Photonics (IPGP) and Super Micro Computer (SMCI). Several of our semiconductor capital equipment holdings, including Brooks Automation (BRKS), Entegris (ENTG) and Electro Scientific Industries (ESIO) were also top contributors, although their positive contribution occurred in the first quarter. We suffered losses in some of the largest holdings. Akamai stumbled for the second consecutive quarter as price pressure and guidance for a volume shortfall in its core content delivery network business was more severe than expected. Akamai’s value-added services could not make up the difference. Oclaro (OCLR) and Finisar (FNSR) suffered from a difficult market for optical components as China’s network spending slowed. Oclaro was hurt by its own failure to manufacture its ROADM (reconfigurable optical add drop multiplexer) product. ROADMs will be a key component of the next-generation carrier networks, but Oclaro has been late to market. Entropic Communications (ENTR) was a bottom contributor in 1Q and a top-10 contributor in 2Q. The bearish case believes that MoCA® intellectual property licenses are becoming available to more semiconductor companies. MaxLinear (MXL) announced an agreement to license MoCA® from a company we believe to be Cisco (CSCO). We don’t believe there will be many other licensees at all. We believe Entropic has at least an 18 to 24 month lead on any new potential competitor. This case also sees Entropic’s average selling price declining by 50% in 2H11. We model an annual 5-15% price decrease and see no reason that 2H11 should see an accelerated price decline. On August 3, Entropic announced disappointing 2H guidance based on the Verizon strike and the NFL lockout, and the stock suffered. As of late August, the Verizon workers are back on the job and the lockout is over. Time will tell whether the 35% of the float that are short Entropic continue to be correct, but we see a company with dominant market share in an important growth market with significant technology barriers to entry all making for a potential acquisition candidate. 2 Semi-Annual Report 2011 We had an important development in the portfolio on July 22, as Express Scripts (ESRX) announced an agreement to acquire Medco Health Solutions (MHS) for $29 billion. Both companies are pharmacy benefit managers. The merger will double the size of Express Scripts and the combined company could see over $1 billion in cost savings. Express Scripts is a long-time holding and is the largest position in the fund at 6.9% of assets. We expect an antitrust review that could last nine months and a potential closing in mid-2012. Needham Aggressive Growth Fund The Needham Aggressive Growth Fund was up 1.8% in the first half, but is down 17.0% year-to date (as of August 29). Throughout the quarter, we invested strategically and reduced the cash position from 30% at the end of March to 12% at the end of June. We had thought the market’s pause in the second quarter was sufficient to establish good valuations to purchase stocks. Late July and early August proved we were too early. All ten of the largest holdings as of the beginning of the year were still significant holdings at the end of June. Akamai, TTM Technologies (TTMI, maker of flex circuits for smart phones and tablets), and Mercury Computer Systems (MRCY, maker of defense electronics) are top 10 holdings as of June 30 and new additions in the first half. Like the other funds, Akamai, Entropic, Oclaro and Finisar were among the largest losers in the first half. We believe investor expectations have discounted how Akamai will be able to grow its business in 2012 as more over-the-top video is consumed and the company’s enterprise initiative grows. We remain positive about Entropic’s market and competitive position. Also like the other funds, the Needham Aggressive Growth Fund benefitted from Honeywell’s acquisition of EMS Technologies. It also saw gains from TomoTherapy, Advanced Analogic Technologies, Vital Images, Iron Mountain and Immersion. Other positive contributors included Super Micro Computer (SMCI), Saba Software (SABA) and IPG Photonics (IPGP). Needham Small Cap Growth Fund The Needham Small Cap Growth Fund was up 0.3% in the first half and is down 16.5% year-to-date (as of August 29). The Fund maintained a cash position of 19% at the end of June, down from 23% of net assets at the end of March. The Small Cap Growth Fund’s top contributor was EMS Technologies followed by one of our consumer discretionary investments, True Religion Apparel (TRLG). True Religion sells its own branded denim and has benefitted from strength of the high-end consumer. Other top contributors were IPG Photonics, Tomotherapy, SourceFire (FIRE), Brocade Communications (BRCD) and Thoratec (THOR). The Small Cap Growth Fund suffered from its investments in Akamai Technologies and optical components. Its semiconductor capital equipment investments contributed in the first quarter and declined in the second quarter. We had believed that we need to get through the second quarter earnings period and digest the second half guidance. As we had feared, second half guidance for many of the companies we follow was weak. We believe that many Street estimates are still too high, but think that the market is closer to factoring in lower estimates. We remain concerned that negative second half GDP may not yet be factored into current valuations. We are cautiously looking to put our cash to work. We believe we will find attractive values for new buys in the second half of 2011. 3 Needham Funds Closing We remain positive on our strategy of investing in companies that we know well and that we believe are positioned with secular growth drivers. We welcome our new investors and thank all of our investors for their continued support. If you have any questions, thoughts or concerns, please contact us at (800) 625-7071 or send us an email at cretzler@needhamco.com or jbarr@needhamco.com. For information about the funds, please visit our website at www.needhamfunds.com. Sincerely, Chris Retzler John Barr Portfolio Manager Portfolio Manager 4 Semi-Annual Report 2011 NEEDHAM GROWTH FUND (Unaudited) TICKER: NEEGX Comparative Performance Statistics as of June 30, 2011 Since Gross Expense 6 Months(7) 1 Year 3 Years(8) 5 Years(8) 10 Years(8) Inception(8)(12) Ratio(14) Needham Growth Fund(1) 3.89% 36.34% 11.07%(9) 6.10%(10) 5.90%(11) 14.80%(13) 2.07% S&P 500 Index(2)(3) 6.02% 30.69% 3.34% 2.94% 2.72% 6.94% NASDAQ Composite Index(2)(4) 5.01% 32.87% 7.63% 5.97% 3.28% 7.08% S&P 400 MidCap Index(2)(5) 8.56% 39.38% 7.82% 6.60% 7.94% 11.61% Russell 2000 Index(2)(6) 6.21% 37.41% 7.77% 4.08% 6.27% 7.81% Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The S&P 400 MidCap Index is a broad unmanaged measure of the U.S. stock market. 6. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 7. Not annualized. 8. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 9. Cumulative return for the three year period was 37.01%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the five year period was 34.48%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 77.32%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 1/1/96. Cumulative return since inception was 749.41%, assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2011. Additional information pertaining to the Fund’s expense ratios as of June 30, 2011 can be found in the financial highlights. Since January 1, 2009, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2012. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 2.06%. Top Ten Holdings*
